IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



              Nos. 97-20571, 97-20703, 97-20663, 97-20822
                          Conference Calendar



CHRISTOPHER KEITH HANDY,

                                             Petitioner-Appellant,


versus

GARY L. JOHNSON, Director,
Texas Department of Criminal Justice,
Institutional Division,
                                             Respondent-Appellee.


                        - - - - - - - - - -
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. H-96-CV-4499
                        - - - - - - - - - -
                         February 17, 1998
Before SMITH, EMILIO M. GARZA, and DeMOSS, Circuit Judges.

PER CURIAM:*

         Christopher Keith Handy, Texas prisoner #774008, has filed

five briefs that violate the rules regarding supplemental

briefing.     FED. R. APP. P. 28(j).   These briefs are STRICKEN.

Handy moves this court for a certificate of appealability ("COA")

following the district court's dismissal of his federal habeas

petition for failure to exhaust state remedies--appeals numbered


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
             Nos. 97-20571, 97-20703, 97-20663, 97-20822
                                - 2 -

97-20571, 97-20663, and 97-20703.    Handy has abandoned the

appeals regarding the dismissal for failure to exhaust by failing

to brief the issue.    Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).    COA is DENIED.

     Handy has also appealed from the district court denial of

his motion for the return of his habeas filings (appeals numbered

97-20822, 97-20703 and 97-20663) and the district court's denial

of a certificate of appealability (appeal number 97-20663 only).

We CONSOLIDATE the other appeals with 97-20571 and 97-20703,

which were consolidated on Handy's motion; all of the appeals are

without arguable merit and thus frivolous.    See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).    Because the appeals are

frivolous, they are DISMISSED.    See 5TH CIR. R. 42.2.

     Handy is cautioned that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.    To avoid sanctions, Handy should review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     BRIEFS STRICKEN; COA DENIED; APPEALS CONSOLIDATED AND

DISMISSED; SANCTION WARNING ISSUED.